FORM 10-KSB FOR DECEMBER 31, 2004 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2004 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23031 VERTICAL HEALTH SOLUTIONS, INC. (Name of small business issuer in its charter) Florida 59-3635262 (State of or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 855 Dunbar Rd. Oldsmar, Florida (Address of principal executive offices) (Zip Code) Issuers telephone number (727) 548-8345 Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.Yesx No ¨ Issuers revenues for its most recent fiscal year were $3,283,946. The aggregate market value of the voting common stock held by non-affiliates of the Registrant was $1,302,600 based upon the last reported trade of the stock, which was 2,571 on March 29, 2005 at $.35 per share. The number of shares outstanding of the Issuers common stock at $.001 par value as of March 29, 2005 was 13,876,931. Index to Financial Statements PART I Item 1. BUSINESS. General The Company, through its wholly-owned subsidiaries, develops, markets and distributes customized private label supplements and health products to veterinarians in the companion animal sector which consists of canine, feline, equine and numerous other household pets, and to a lesser extent, other veterinary distributors. The company is also a licensed wholesale distributor of veterinary pharmaceuticals to veterinary clinics. Additionally, the Company operates a Florida retail and veterinary compounding pharmacy. Vertical Health Solutions, Inc., was incorporated on March 2000, as a Florida corporation under the name LabelClick.com, Inc. In January 2001, we changed our name to Vertical Health Solutions, Inc. and formed a new subsidiary called LabelClick, Inc. d/b/a Vitality Systems, through which we operate.
